Citation Nr: 0429924	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-05 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
evaluated as 10 percent disabling prior to August 14, 2002 
and 30 percent disabling thereafter.

2.  Entitlement to an increased rating for varicose veins of 
the right lower extremity, currently evaluated as 30 percent 
disabling.

3.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 


INTRODUCTION

The veteran served on active duty from July 1941 to March 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
separate 20 percent ratings for varicose veins of both lower 
extremities, and denied a rating in excess of 10 percent for 
anxiety reaction.  In a decision dated November 2003, the RO 
increased the rating for anxiety reaction to 30 percent 
disabling effective August 14, 2002.  The Board has rephrased 
this issue on the title page to reflect that a staged rating 
is in effect.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


REMAND

The veteran claims entitlement to increased ratings for his 
bilateral varicose vein disability.  His VA clinic records 
reflect treatment for marked varicose veins bilaterally with 
a history of treatment for phlebitis and venous insufficiency 
of the right calf manifested by ulceration, pedal edema and 
discoloration.  His VA examination in August 2001 resulted in 
a diagnosis of "Stage III" varicose veins of both lower 
extremities with no explanation as to the definition of 
"Stage III."  The examiner did not provide a description of 
skin changes such as the presence or absence of stasis 
pigmentation or eczema.  The Board must remand the 
examination report as inadequate for rating purposes.  
38 C.F.R. § 4.2 (2004).

The Board next notes that the veteran underwent VA mental 
disorders examination in August 2001 at which time he had not 
been undergoing mental health treatment.  His examination 
resulted in a diagnosis of generalized anxiety disorder with 
a Global Assessment Functioning (GAF) score of 65 assigned.  
His subsequent VA clinic records reflect mental health clinic 
visitations for dysthymia and major depressive disorder 
treated with a prescription of Sertraline.  His VA clinic 
records include several GAF scores of 55.  This evidence 
reflects a possible increase of disability since the last VA 
examination in August 2001, and the Board requires another VA 
psychiatric examination, with benefit of review of the claims 
folder, to determine the current nature and severity of the 
veteran's service connected anxiety disorder.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, the case 
is REMANDED to the RO via the Appeals management Center in 
Washington DC for the following action:

1.  The RO should obtain the veteran's complete VA 
clinic records since March 2003.

2.  Upon completion of the above, the RO should 
schedule the veteran for a peripheral vascular 
examination, with benefit of review of his claims 
folder, in order to determine the current nature 
and severity of his right and left lower extremity 
varicose vein disorder.  The claims folder should 
be provided to the examiner prior to examination.  
The examiner should describe the frequency, 
duration and severity of the presence or absence 
of edema, stasis pigmentation, eczema, and 
ulceration for each lower extremity, and whether 
such symptoms are relieved by elevation of 
extremity.  The examiner is also requested to 
provide a definition for "Stage III" varicose 
veins and explain what the definition represents.  
All indicated tests, studies and laboratories 
should be conducted.  Unretouched photographs of 
the varicose vein disability of both lower 
extremities should also be obtained and associated 
with the claims folder.

3.  The veteran should also be afforded VA 
psychiatric examination, with benefit of review of 
his claims folder, to determine the current 
severity of his anxiety reaction.  All indicated 
tests, studies and interviews should be conducted.  
The examiner is requested to provide a GAF score 
for the anxiety reaction diagnosis and explain 
what the score represents.  The claims folder must 
be available for review by the examiner.

4.  Thereafter, the RO should readjudicate the 
claims on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative 
should be provided a supplemental statement of the 
case (SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




